Citation Nr: 0433518	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran has submitted a timely substantive 
appeal regarding the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for tinnitus.  

2.  Whether the veteran has submitted a timely substantive 
appeal regarding the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
May 1975. 

This case comes before the Board of Veterans' Appeals (the 
Board) as a result of a May 1999 rating decision of the 
Medical and Regional Office Center (M&ROC) in Wichita, Kansas 
determining that new and material evidence had not been 
submitted to reopen the claim of service connection for 
tinnitus, and an April 2001 rating decision determining that 
new and material evidence had not been submitted to reopen 
the claim of service connection for hearing loss.  

The veteran's claim was remanded in November 2003.  


FINDINGS OF FACT

1.  In a September 1994 rating decision, the M&ROC denied 
service connection for hearing loss and tinnitus; the veteran 
did not appeal this decision.  

2.  The veteran was notified by letter on May 11, 1999, that 
new and material evidence had not been submitted to reopen 
the claim of service connection for tinnitus.  

3.  On May 24, 1999, the M&ROC received the appellant's 
Notice of Disagreement (NOD) with the May 11, 1999 decision.  
A Statement of the Case (SOC) on this issue was mailed to the 
appellant on March 21, 2000.

4.  After March 21, 2000, a Substantive Appeal was not 
received from the appellant or his representative until July 
14, 2000.  

5.  A Substantive Appeal regarding the determination that new 
and material evidence had not been submitted to reopen the 
claim of service connection for tinnitus was not timely filed 
by the appellant or his representative, and an appeal was not 
perfected.

6.  The veteran was notified on April 16, 2001, of the 
M&ROC's January 2001 determination that new and material 
evidence had not been submitted to reopen the claim of 
service connection for hearing loss.  

7.  On April 1, 2002, the M&ROC received the appellant's NOD 
with the January 2001 decision.  An SOC on this issue was 
mailed to the appellant on October 7, 2002.  

8.  After October 7, 2002, no correspondence to the VA was 
received from the appellant or his representative until 
December 21, 2002.  

9.  A Substantive Appeal regarding the determination that new 
and material evidence had not been submitted to reopen the 
claim of service connection for hearing loss was not timely 
filed by the appellant or his representative, and an appeal 
was not perfected.



CONCLUSIONS OF LAW

1.  A Substantive Appeal was not timely filed regarding the 
issue of whether new and material evidence had been submitted 
to reopen the claim of service connection for tinnitus.  38 
U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2004).

2.  A Substantive Appeal was not timely filed regarding the 
issue of whether new and material evidence had been submitted 
to reopen the claim of service connection for hearing loss.  
38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3) (West 2002).  The initial 
question that must be resolved in this case is whether the 
Board has jurisdiction to consider the issues of service 
connection for hearing loss and tinnitus.  

In October 2004 the appellant and his representative were 
given notice that the Board was going to consider whether the 
Substantive Appeal in this case was timely and were given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2004).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran. Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The October 2004 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of timeliness of a Substantive Appeal, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  The veteran 
sent a statement outlining his contentions which was received 
by the Board on November 1, 2004.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a Notice of Disagreement, following 
issuance of a Statement or Supplemental Statement of the 
Case, an adequate substantive or formal appeal. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2004).

In a September 1994 rating decision, the M&ROC denied service 
connection for hearing loss and tinnitus.  The veteran was 
informed of the decision, but did not appeal.  

Regarding the tinnitus issue, the M&ROC notified the veteran 
by letter on May 11, 1999, that new and material evidence had 
not been submitted to reopen the claim of service connection 
for tinnitus.  The veteran submitted a NOD later that month 
on May 24, 1999.  

After a NOD is filed, the agency of original jurisdiction is 
to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
a SOC. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 
19.29 (2004).  The M&ROC prepared an SOC on March 17, 2000, 
and mailed it to the veteran on March 21, 2000.  The letter 
accompanying the SOC included information about the 
appellant's appeal rights.  The letter stated, "If you do 
decide to continue your appeal, you will need to file a 
formal appeal.  You can do that by completing and filing the 
enclosed VA Form 9, Appeal to [the] Board of Veterans' 
Appeals."  The VA Form 9 included instructions regarding 
what to do to file an appeal and how much time the appellant 
had to file an appeal.  

Under pertinent statutory provisions, a claimant must file a 
Substantive Appeal to perfect an appeal. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  The appeal must be filed 
within the longer of a year of notice of the adverse rating 
action, within 60 days of the issuance of the SOC, within 60 
days of the issuance of a Supplemental Statement of the Case 
(SSOC) if evidence that requires the issuance of an SSOC is 
submitted within a year of the notice of the adverse rating 
action. 38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 
C.F.R. § 20.302 (2004).  It must be filed with the agency 
that issued the determination with which disagreement is 
expressed. 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.300 (2004).

In this case, "60 days after the issuance of the SOC" would 
be May 20, 2000.  Since this is a later date than the date 
derived from "a year after notice of the adverse rating 
action" (which in this case would be May 11, 2000), the time 
limit for filing a Substantive Appeal is deemed to have been 
May 20, 2000.  

After the issuance of the SOC on March 21, 2000, there is no 
record of a VA Form 1-9 on file until July 14, 2000, after 
expiration of the deadline for filing a Substantive Appeal.  
Therefore, a timely Substantive Appeal regarding the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for tinnitus was not 
submitted.  In a letter dated June 29, 2000 (received at the 
M&ROC on July 8, 2000), the veteran's representative asserted 
that the veteran had mailed a VA Form 9 on two occasions, and 
did so "approximately 3 weeks ago."  There is no record on 
file of a VA Form 9 until July 14, 2000.  Even if the veteran 
had filed a VA Form 9, 3 weeks prior to his June 29, letter, 
this would have put the submission of the Substantive Appeal 
at approximately June 8, 2000, still past the May 20, 2000, 
deadline by over 2 weeks.  

Regarding the hearing loss issue, the veteran was notified on 
April 16, 2001, of the M&ROC's January 2001 determination 
that new and material evidence had not been submitted to 
reopen the claim of service connection for hearing loss.  On 
April 1, 2002, the M&ROC received the appellant's NOD as to 
the April 2001 decision.  An SOC on this issue was mailed to 
the appellant on October 7, 2002.  The letter accompanying 
the SOC included information about the appellant's appeal 
rights.  The letter stated, "You must file your appeal with 
this office within 60 days from the date of this letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that you have 
appealed."  

In this case, "60 days after the issuance of the SOC" would 
be December 6, 2002.  Since this is a later date than the 
date derived from "a year after notice of the adverse rating 
action" (which in this case would be April 16, 2002), the 
time limit for filing a Substantive Appeal is deemed to have 
been December 6, 2002.  

After the issuance of the SOC on October 7, 2002, there was 
no further correspondence to the M&ROC from the appellant or 
his representative until a VA Form 1-9 was received on 
December 21, 2002.  Since the VA Form 1-9 was received after 
expiration of the December 6, 2002, deadline for filing a 
Substantive Appeal, it is determined that a timely 
Substantive Appeal regarding the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for hearing loss was not submitted.  

In the veteran's October 2004 statement, he alleged that he 
never claimed service connection for tinnitus back in 1994 
when his claim was denied by the M&ROC.  Even if this were 
true, it still would not change the fact that the veteran's 
Substantive Appeal as to the 1999 claim regarding tinnitus 
was not timely.  

The veteran also alleged that after the M&ROC declined to 
reopen his tinnitus claim, subsequent SSOCs adjudicated the 
claim on the merits, rather than answering the question of 
whether new and material evidence had been submitted.  
However, it is pointed out that even if the RO reopened the 
veteran's claim, the issue of new and material evidence must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  It 
does not have an effect regarding the issue of whether the 
substantive appeal was timely received or not.  

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  The veteran did not 
submit a timely Substantive Appeal regarding the issues of 
whether new and material evidence had been submitted to 
reopen the claims of service connection for tinnitus and 
hearing loss.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because the Board cannot reach the merits of the claim of 
whether new and material evidence has been submitted to 
reopen the claims of service connection for tinnitus and 
hearing loss, consideration of compliance with the Veterans 
Claims Assistance Act (VCAA) (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002)) with respect to 
providing notice and assistance to substantiate that claim is 
likewise beyond the Board's jurisdiction.


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely substantive appeal, the issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus is dismissed.

The appellant having failed to perfect an appeal through 
filing of a timely substantive appeal, the issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for hearing loss is dismissed.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section 
'''''''of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the Board 
did this in your case, then a "Remand" section follows the "Order."  
However, you cannot appeal an issue remanded to the local VA office because 
a remand is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



